Case 4:19-cv-04099-SOH Document 45                     Filed 02/23/21 Page 1 of 5 PageID #: 350




                           IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                   TEXARKANA DIVISION

CHAUNCY DESTRE BASHAM                                                                         PLAINTIFF

v.                                      Case No. 4:19-cv-04099

RICHARD CONKLETON                                                                           DEFENDANT

                                                 ORDER

        Before the Court is the Report and Recommendation filed on December 28, 2020, by the

Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

(ECF No. 43). Judge Bryant recommends that the Court grant Defendant’s Motion for Summary

Judgment. (ECF No. 27). Plaintiff filed objections. (ECF No. 44). The Court finds the matter ripe

for consideration.

                                           I. BACKGROUND

        On August 21, 2019, Plaintiff filed his Complaint pursuant to 42 U.S.C. § 1983 (ECF No.

1) and then filed his Amended Complaint on September 26, 2019. (ECF No. 7)1. On November

12, 2019, the Court dismissed a majority of the claims asserted in Plaintiff’s Amended Complaint.

(ECF No. 8). The only remaining claim is an individual capacity claim against Patrol Officer

Richard Conkleton for cruel and unusual punishment. (ECF No. 8, 11, 12).

        Judge Bryant’s Report and Recommendation extensively sets out the factual background

giving rise to Plaintiff’s claims. (ECF No. 43). In short, Plaintiff alleges that he was subject to

cruel and unusual punishment when Defendant placed him in a hot vehicle following his arrest.




1
 Plaintiff’s Complaint (ECF No. 1) and Amended Complaint (ECF No. 7) refer to Defendant as “John Doe Officer”
but his supplemental motion (ECF No. 11), identifies Defendant as Officer Richard Conkleton.
Case 4:19-cv-04099-SOH Document 45                  Filed 02/23/21 Page 2 of 5 PageID #: 351




       On August 7, 2020, Defendant filed a Motion for Summary Judgment. (ECF No. 27). On

September 9, 2020, Plaintiff filed a Response in Opposition. (ECF No. 38). On September 17,

2020, Defendant filed a reply. (ECF No. 40).

       On December 28, 2020, Judge Bryant filed the instant Report and Recommendation. Judge

Bryant recommends that the Court grant Defendant’s Motion for Summary Judgment. Specifically,

Judge Bryant finds that the facts presented indicate that the force used to detain Plaintiff was

objectively reasonable and not excessive.

                                       II. DISCUSSION

       The Court may designate a magistrate judge to hear pre- and post-trial matters and to

submit to the Court proposed findings of fact and recommendations for disposition. 28 U.S.C. §

636(b)(1). After conducting an appropriate review of the report and recommendation, the Court

may then “accept, reject, or modify, in whole or in part, the findings or recommendations made by

the magistrate judge . . . or recommit the matter to the magistrate judge with instructions.” 28

U.S.C. § 636(b)(1).

       “[T]he specific standard of review depends, in the first instance, upon whether or not a

party has objected to portions of the report and recommendation.” Anderson v. Evangelical

Lutheran Good Samaritan Soc’y, 308 F. Supp. 3d 1011, 1015 (N.D. Iowa 2018). Generally,

“objections must be timely and specific” to trigger de novo review. Thompson v. Nix, 897 F.2d

356, 358-59 (8th Cir. 1990). The Court applies a liberal construction when determining whether

pro se objections are specific. Hudson v. Gammon, 46 F.3d 785, 786 (8th Cir. 1995).

       Pursuant to § 646(b)(1), the Court will conduct a de novo review of all issues related to

Plaintiff’s specific objection. Generally, Plaintiff objects to the Report and Recommendation’s

finding that the force used to detain him was objectively reasonable and not excessive.



                                                2
Case 4:19-cv-04099-SOH Document 45                            Filed 02/23/21 Page 3 of 5 PageID #: 352




         Plaintiff filed what he styles as “written objection,2” and argues that Defendant’s actions

in placing him in a hot vehicle prior to transporting him to Miller County Detention Center

(“MCDC”) constitutes cruel and unusual punishment. Plaintiff also argues that he has incurred

unnecessary medical bills due to the neglect of Defendant. Plaintiff states that he did not need to

go to the hospital, nor did he want to, and Defendant forced him to go to the hospital to treat him

for a suspected overdose.

         In the instant motion, Defendant argues that he is entitled to summary judgment because

he is entitled to qualified immunity. Determining whether a defendant is entitled

to qualified immunity requires a two-step inquiry. Jones v. McNeese, 675 F.3d 1158, 1161 (8th

Cir. 2012). First, the court must determine whether the plaintiff has alleged a deprivation of a

constitutional right. Cox v. Sugg, 484 F.3d 1062, 1065 (8th Cir. 2007). If so, the court must decide

whether the implicated right was clearly established at the time of the deprivation. Jones, 675 F.3d

at 1161 (citing Parrish v. Ball, 594 F.3d 993, 1001 (8th Cir. 2010) ). “Clearly established” means

“[t]he contours of the right must be sufficiently clear that a reasonable official would understand

that what he is doing violates that right.” Id. (quoting Anderson v. Creighton, 483 U.S. 635, 640,

(1987) ). For a right to be clearly established, “existing precedent must have placed the statutory

or constitutional question beyond debate.” Smith v. City of Minneapolis, 754 F.3d 541, 546 (8th

Cir. 2014) (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011) ).

         The Court will address Plaintiff’s Eighth Amendment claim and determine whether

Plaintiff has made an adequate showing of a violation of a constitutional right before determining

whether the right was clearly established at the time of the alleged deprivation.



2
  As previously stated, the Court must liberally construe pro se objections to determine whether they are specifically
responsive to a Report and Recommendation. In applying this liberal construction, the Court will review each of
Plaintiff’s objections even though they do not specifically reference the instant Report and Recommendation.

                                                          3
Case 4:19-cv-04099-SOH Document 45                     Filed 02/23/21 Page 4 of 5 PageID #: 353




        Even though Plaintiff cites to the Eighth Amendment’s prohibition of cruel and unusual

punishment, when a claim such as this arises in the context of an arrest, it is most properly

characterized as one invoking the protections of the Fourth Amendment. Graham v. Connor, 490

U.S. 386, 395 (1989). See also Brown v. City of Golden Valley, 574 F.3d 491, 496 (8th Cir. 2009).

In evaluating an excessive force claim under the Fourth Amendment, a court must consider

whether the force was objectively reasonable under the circumstances, “rely[ing] on the

perspective of a reasonable officer present at the scene rather than the ‘20/20 vision of hindsight.’”

Carpenter v. Gage, 686 F.3d 644, 649 (8th Cir. 2012) (quoting Graham v. Connor, 490 U.S. 386

(1989)).

        Plaintiff’s primary argument is that he will succeed on the merits of his § 1983 claim

against Defendant Conkleton because he endured cruel and unusual punishment when he was

placed in the back of a hot car following his arrest. Plaintiff was placed in Defendant’s patrol

vehicle from approximately 10:59 p.m. to 11:23 p.m. The undisputed facts show that Defendant’s

vehicle was running, and the windows were down during the incident. (ECF No. 28-1, 28-2). The

Court does not find Plaintiff’s argument persuasive because the undisputed facts do not indicate

that the vehicle was not properly ventilated. Further, Plaintiff was in the vehicle for less than thirty

minutes and the sun was down at the time of the stop. Thus, the force used to detain Plaintiff in

the vehicle was reasonable and not excessive.

        While being transported to the MCDC after the stop, Plaintiff appeared to Defendant to be

coming in and out of consciousness. Defendant immediately dispatched for an ambulance to take

Plaintiff to the hospital. Plaintiff claims he was suffering a heat stroke but did not need to go to the

hospital. Plaintiff’s medical records do not show that he suffered a heat stroke but do show a

positive screening for amphetamines. (ECF No. 28-5). Thus, Defendant’s actions in calling an



                                                   4
Case 4:19-cv-04099-SOH Document 45                   Filed 02/23/21 Page 5 of 5 PageID #: 354




ambulance to transport Plaintiff to the hospital after he continued to lose consciousness was

reasonable and not excessive.

       Accordingly, the Court agrees with Judge Bryant’s assertion that Defendant has failed to

demonstrate a constitutional violation. The facts presented indicate that the force used to detain

Plaintiff was reasonable and not excessive. Additionally, since the facts do not make a

constitutional violation, the Court does not need to discuss whether the constitutional right was

clearly established at the time of the incident. See, e.g., Krout v. Goemmer, 583 F/3d 557, 564 (8th

Cir. 2009). Thus, Defendant Conkleton is entitled to qualified immunity in regard to Plaintiff’s

individual capacity claim.

                                       III. CONCLUSION

       Upon de novo review of the Report and Recommendation, and for the reasons discussed

above, the Court finds that Plaintiff offers neither law nor fact which would cause the Court to

deviate from Judge Bryant’s Report and Recommendation. Accordingly, the Court hereby

overrules Plaintiff’s objections and adopts the Report and Recommendation (ECF No. 43) in toto.

Defendant’s Motion for Summary Judgment (ECF No. 27) is hereby GRANTED.

       IT IS SO ORDERED, this 23rd day of February, 2021.

                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge




                                                 5
